Chapter 17983, Acts of 1937, is not unconstitutional on its face but it cannot be so applied as to violate Section 1 of Article IX, or Section 16 of Article XVI, of the Constitution. See Hunter v. Owens, 80 Fla. 812, 86 So. 839. *Page 555 
All statutory specifications or exemptions of property fromad valorem taxation are subject to the limitations contained in either Section 1, Article IX, or Section 16, Article XVI, of the Constitution.
Property of the "Housing Authority" may be exempt from taxation only if and when it is shown to be held and usedexclusively for municipal purposes, or for other purposes expressly stated in the Constitution; and this should be clearly made to appear in allowing exemptions from taxation.
The peremptory writ of mandamus was denied apparently on the ground that Chapter 17983 has been held by this Court to be constitutional, and without considering the unanswered allegations contained in the alternative writ to the effect that the property involved is owned by a "body corporate and politic," and that such property is not exempt from taxation because it is not held and used exclusively for municipal purposes or for any of the other purposes stated in the Constitution. The final order was made November 16, 1939, before the decision of this Court in State ex rel. Miller v. Doss, Tax Assessor, 141 Fla. 233, 192 So. 870, and after the time for completing the tax assessments for the year 1939 had expired. The alternative writ covered tax assessments "for the year 1939 and subsequent years," doubtless upon the theory that the tax exemption is wholly unconstitutional.
The law affords a remedy if Chapter 17983 has been unconstitutionally applied in exempting property from taxation. See State ex rel. Doss, Tax Assessor, Supra.
The Chapter 17983, Acts of 1937, enacts a specific exemption of property from taxation for a stated public municipal purpose; and unless it can be adjudged that, beyond all reasonable doubt, the statute is incapable of application *Page 556 
consistent with Section 1, Article IX, or with Section 16, Article XVI, of the State Constitution, or that it clearly violates some other provision of the Constitution, the statute should not be adjudged to be invalid; but if any application of the statute conflicts with any provision of the Constitution, the courts may enforce the appropriate remedy by due course of law, in order that the commands and limitations of the Constitution shall be obeyed as the controlling law. See Section 4, Declaration of Rights, Florida Constitution. See also concurring opinion in Higbee v. Housing Authority of Jacksonville, filed this day.